Case 7:18-cv-11668-VB Document 64 Filed 09/15/20 Page 1 of 1

UNITED STATES DISTRICT COURT PO
SOUTHERN DISTRICT OF NEW YORK LAPS

 

Sy Ag a ne et a oe Dt ttt yh SS tt Mt He a x
UNITED STATES SECURITIES AND
EXCHANGE COMMISSION, ;

Plaintiff, : ORDER
V. :

18 CV 11668 (VB)

VANIA MAY BELL, ;

Defendant. :
wee eee xX

By letter dated September 1, 2020, defendant Vania N. Bell, proceeding pro se, notifies
the Court of the status of her related criminal proceeding, United States v. Bell, No. 19-cr-550-
NSR (S.D.N.Y.). (Doc. #63). The submission indicates that a status conference in the criminal
proceeding, previously scheduled for July 1, 2020, has been re-scheduled for December 4, 2020.
(id. at ECF 3).

Accordingly, by December 11, 2020, and every ninety days thereafter, defendant shall
notify the Court in writing of the status of her criminal proceeding.

 

Chambers will mail a copy of this Order to defendant Vania N. Bell at the address on the
docket.

Dated: September 15, 2020
White Plains, NY
SO ORDERED:

uns

Vincent L. Briccetti
United States District Judge

  
